Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some of the reference characters in the drawings are difficult to read particularly 406b in Figure 4B, 502 in Figure 5, 702a and 708a in Figure 7A. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (US20190216371A1; hereinafter known as “Shah”).
	Regarding claim 1, Shah teaches an integrated cannula and sensor assembly (See Shah abstract and Figure 1A, catheter 1200 is the cannula), comprising: 
a cannula having a proximal end and a distal end (See Shah Figure 1A, part 1200 has a proximal and end also see [0074] and Figure 1E, proximal portion is 1210p and distal portion is 1210d), the cannula further having a body and a tip (See Shah Figure 1E 1210x is the body with a pointed tip at the end 1219), the body including a channel (See Shah [0074], the catheter has an infusion lumen 1220, and sensor channel 1230 also see Figure 1E and 1D ) and a body distal being defined between the proximal end and the distal end (See Sha figure 1E part 1210d), the tip being defined between the body distal and the distal end (See Shah Figure 1E 1219 is between 1220d and 1210d); and 
a sensor assembly being located within the channel (See Shah [0097], sensor 1120 is within the infusion lumen 1220, also see [0078] the sensor channels 1230 may include first  sensor channel 1231, retain a sensor ),
 wherein the tip further includes an undercut configured to retain the sensor assembly (See Shah Figure 1D part 1235).
Regarding claim 2, Shah teaches a first cannula locating feature being formed within the channel (See Shah [0084], Figure 1E part 1116 and 1111); and a first sensor locating feature on the sensor assembly (See Shah [0084], part 1111b), the first sensor locating feature enabling coupling of the sensor assembly to the first cannula locating feature (See Shah [0084], 1116 enables coupling of sensor and catheter).
	Regarding claim 3, Shah teaches a tipping operation couples the tip to the body (See Shah Figure 1E, sensors placed within channel, and slot 1239 couple the tip and body, also see [0084] and [0095])
	Regarding claim 4, Shah teaches the tipping operation further creates the undercut (See Shah Figure 4C the undercut toward the tip 1211).
	Regarding claim 5, Shah teaches the tipping operation further creates the first cannula locating feature (See Shah [0084], Figure 1E part 1116 and 1111).
Regarding claim 6, Shah teaches wherein the first cannula locating feature is a boss feature and the first sensor locating feature is an aperture configured to receive the boss feature (See Shah Figure 5B 1252, the deflector is covered by 1251, holds the catheter and sensor [0101]).
Regarding claim 7, Shah teaches wherein the boss feature is deformed to couple the sensor assembly to the cannula (See Shah Figure 5B 1252 and see [0101]).
Regarding claim 8, Shah teaches a first cannula key feature being formed within the cannula (See Shah Figure 5C 1254 infusate sink coupled to catheter 1210); and a first sensor key feature on the sensor assembly (See Shah Figure 5C 1254 infusate sink also see [0102]), the first sensor key feature interfacing with the first cannula key feature to orient the sensor assembly relative to the cannula (See Shah Figure 5C and [0101-0102]). 
Regarding claim 9, Shah teaches he first cannula key feature is formed during a tipping operation that couples the tip to the body (See Shah Figure 5C and [0101-0102], catheter and sensor connected).
Regarding claim 10, Shah teaches a first cannula key feature being formed within the cannula (See Shah Figure 5C 1254 infusate sink coupled to catheter 1210); and a first sensor key feature being formed on the sensor assembly (See Shah Figure 5C 1254 infusate sink also see [0102]), the first sensor key feature interfacing with the first cannula key feature to orient the sensor assembly relative to the cannula (See Shah Figure 5C and [0101-0102]).
	Regarding claim 11, Shah teaches cannula having a proximal end and a distal end (See Shah Figure 1A, part 1200 has a proximal and end also see [0074] and Figure 1E, proximal portion is 1210p and distal portion is 1210d), the cannula further having a body and a tip (See Shah Figure 1E 1210x is the body with a pointed tip at the end 1219), the body including a first channel, a second channel, and a body distal being between the proximal end and the distal end (See Shah [0074][0078] [0080]], the catheter has an infusion lumen 1220, and sensor channel 1230 also see Figure 1E and 1D), the tip being between the body distal and the distal end (See Shah Figure 1E 1219 is between 1220d and 1210d); and a first sensor assembly being located within the first channel (See Shah [0078] the sensor channels 1230 may include first  sensor channel 1231, retain a sensor); a second sensor assembly being located within the second channel (See Shah [0078] the sensor channels 1230 may include first  sensor channel 1231, retain a sensor; wherein the tip further includes a first undercut that retains the first sensor assembly and a second undercut that retains the second sensor assembly (See Shah Figure 1D part 1235, [0078][0080]).
Regarding claim 12, Shah teaches the body and the tip are permanently coupled together during a tipping operation (See Shah Figure 1E, sensors placed within channel, and slot 1239 couple the tip and body, also see [0084] and [0095]).
Regarding claim 13, Shah teaches the tipping operation creates the first undercut and the second undercut (See Shah Figure 4C the undercut toward the tip 1211, can be created on both sides when coupled).
	Regarding claim 14, Shah teaches a first cannula locating feature (See Shah [0084], Figure 1D part 1116) being formed in the first channel; a first sensor locating feature being formed on the first sensor assembly (See Shah [004], part 1111), the first sensor locating feature enabling coupling of the first sensor assembly to the first cannula locating feature (See Shah [0084], 1116 enables coupling of sensor and catheter).
	Regarding claim 15, Shah teaches a second cannula locating feature being formed in the second channel (See Shah [0084], Figure 1E part 1112); a second sensor locating feature being formed on the second sensor assembly (See Shah [0084], 1112b), the second sensor locating feature enabling coupling of the second sensor assembly to the second cannula locating feature (See Shah [0084], 1116 enables coupling of sensor and catheter).
	Regarding claim 16, Shah teaches a first cannula key feature being formed within the cannula (See Shah Figure 5C 1254 infusate sink coupled to catheter 1210); and a first sensor key feature on the sensor assembly (See Shah Figure 5C 1254 infusate sink also see [0102]), the first sensor key feature interfacing with the first cannula key feature to orient the sensor assembly relative to the cannula (See Shah Figure 5C and [0101-0102]).
	Regarding claim 17, Shah teaches a second cannula key feature being formed within the cannula (See Shah Figure 5C 1254 infusate sink on other side coupled to catheter 1210); and a second sensor key feature on the sensor assembly (See Shah Figure 5C 1254 infusate sink on other side also see [0102]), the second sensor key feature interfacing with the second cannula key feature to orient the sensor assembly relative to the cannula (See Shah Figure 5C and [0101-0102]).
	Regarding claim 18, Shah teaches a first cannula key feature being formed within the cannula (See Shah Figure 5C 1254 infusate sink coupled to catheter 1210); and a first sensor key feature on the sensor assembly (See Shah Figure 5C 1254 infusate sink also see [0102]), the first sensor key feature interfacing with the first cannula key feature to orient the sensor assembly relative to the cannula (See Shah Figure 5C and [0101-0102]). 	
	Regarding claim 19, Shah teaches second cannula locating feature being formed in the second channel (See Shah Figure 5C 1254 infusate sink on other side coupled to catheter 1210); a second sensor locating feature being formed on the second sensor assembly (ee Shah Figure 5C 1254 infusate sink on other side also see [0102]), the second sensor locating feature enabling coupling of the second sensor assembly to the second cannula locating feature (See Shah Figure 5C and [0101-0102]).
	Regarding claim 20, Shah teaches wherein the first key feature is differentiated from the second key feature (See Shah Figure 5C 1254 infusate sink coupled to catheter 1210, is located separately on both sides).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791